El Juez Presidente Señok del Tobo,
emitió la opinión del tribunal.
Juan Miguel Ríos demandó a The Niagara Pire Insurance Oo. en cobro de $2,500. Excepcionó y contestó la de-mandada, alegando además defensas especiales. Pué el pleito a juicio, practicando prueba ambas partes y la corte lo re-solvió finalmente declarando la demanda con lugar.
No conforme la parte demandada, apeló, señalando en su alegato seis errores cometidos por la corte de distrito: 1, al resolver que la demanda aducía hechos. suficientes para constituir una causa de acción; 2, al no estimar que el de-mandante había perdido su derecho a-virtud de cambios he-chos por él en la utilización del edificio asegurado; 3, al no considerar que el demandante era el único responsable del siniestro ocurrido; 4, al no reconocer que era un requisito previo indispensable para entablar la reclamación, que el demandante proporcionara a la demandada dentro de los quince días siguientes al incendio un estado de las pérdi-das; 5, al admitir como perito al testigo Pedro Oquero, y 6, al no admitir cierta prueba.
*811Examinemos el primer error. La demanda, copiada a la letra, en lo pertinente, dice:
“Segundo. — Que el demandante siendo dueño de una casa de dos plantas, construida de maderas con parte de los bajos forrada de hierro galvanizado, y techada del mismo metal, destinada la planta alta a vivienda y los bajos a comercio y sita en el barrio de Canas, carretera de Ponce a Adjuntas, hectómetro 9 del término Municipal de Ponce, P. R., la aseguró en la compañía aquí demandada por término de un año y por la suma de $2,500.00, el cual riesgo em-pezó a correr el 11 de agosto de 1922, a veneer el 11 de agosto de 1923, según consta más extensamente de la póliza número 14442 ex-pedida por la demandada, Niagara Pire Ins. Co., a favor del de-mandante, Juan Miguel Ríos Rivera, de fecha 11 de agosto de 1922.
“Tercero. — Que la casa antes reseñada fué totalmente destruida por un incendio ocurrido el día 14 de octubre de 1922, perdiéndose todo lo contenido en dicho edificio, quedando únicamente los escom-bros, sin que quedara ninguna parte de dicha casa en condiciones servibles.
“Cuarto. — Que tan pronto ocurrió el siniestro antes expuesto, el demandante lo comunicó a la compañía demandada por medio de su agente señor Mayoral.
“Qiiinto. — Que el propio demandante y de acuerdo con los tér-minos de la póliza, requirió a la demandada por medio de su agente en Puerto Rico señor Mayoral para someter las pérdidas ocurridas a una tasación de árbitros, pero dicha demandada por su referido agente, se negó a tomar en consideración las manifestaciones del demandante, manifestando que no estaba dispuesta a someter a ár-bitros la fijación de los daños y perjuicios, ni estaba dispuesta a considerar la reclamación del demandante bajo ningún aspecto, ma-nifestando al demandante que debía proceder judicialmente, ya que dicha demandada no estaba dispuesta, bajo ningún concepto a con-siderar la reclamación del demandante, habiendo asimismo dicha de-mandada rehusado proporcionar al demandante los blancos de cos-tumbre para presentar dicha reclamación y habiéndose negado a re-cibir también toda reclamación por escrito o en cualquier otra forma de parte del demandante.
“Sexto. — Que la casa antes reseñada, asegurada por la deman-dada, en y antes de la fecha del siniestro valía la suma de $2,500.00, y alega el demandante que después del referido siniestro la referida casa no vale nada, ya que la pérdida sufrida por el demandante a *812consecuencia del referido siniestro, monta a la suma de dos mil qui-nientos dólares.
“Séptimo. — ’Que la demandada a pesar de las gestiones hechas por el demandante para llegar a un entendido con ella con respecto a las pérdidas relacionadas, ha rehusado toda tramitación extrajudicial manifestando que desea que el asunto se' lleve a los Tribuna-les, y ha rehusado por tanto satisfacer el pago de la suma asegurada o sean $2,500.00, valor de la finca asegurada en la fecha del sinies-tro.”
La apelante sostiene que la demanda no aduce hechos su-.ficientes porque no alega que el demandante “cumplió debi-damente todas las condiciones que le concernían,” y que el incendio “no se debió a la culpa o negligencia del deman-dante.”
A nuestro juicio el error no existe. Si una parte en vez de alegar el cumplimiento del contrato en la forma que es-tablece el artículo 127 del Código de Enjuiciamiento Civil invocado por la apelante, alega la existencia del contrato y especifica en detalle el cumplimiento de las condiciones, como aquí sucede, formula una alegación suficiente. Así lo deci-dió la Corte Suprema de California donde existe un esta-tuto similar al nuestro, en el caso de Clark v. Phoenix Ins. Co., 36 Cal. 168. La corte dijó:
“Una demanda en que se alega un contrato incondicional por el cual el demandado, por una causa específica, se obliga’ a asegurar el hotel y muebles del demandante contra pérdidas por fuego por un determinado período de tiempo, y una pérdida por fuego ocu-■rrida durante la vigencia del contrato,' que el demandado ha dejado de satisfacer, a pesar de los requerimientos del demandante, aduce una causa de acción y será considerada suficiente al resolver una ■ excepción previa.”
Tampoco es necesario alegar expresamente que el incen-dio ocurriera sin culpa o negligencia por parte del deman-dante. Se trata de una acción ejercitada en reclamación de dinero de acuerdo con un contrato de seguro y por haber ocurrido un accidente que ocasionó daños por valor de la suma reclamada. El incendio se supone ocurrido a virtud *813de un elemento extraño a las partes contratantes. Se presume que las partes Ran actuado de acuerdo con la ley y es a la demandada a la que corresponde alegar en su caso que está exenta de responsabilidad porque el incendio se debió a la culpa o negligencia del demandante.
Veamos el segundo error. Del propio contrato de seguro resulta que la casa asegurada estaba destinada a comercio y a vivienda. Y se sostiene que se violó el contrato por parte del asegurado porque dejó la casa desocupada durante un día sin notificar al asegurador.
La violación no existe. De acuerdo con el contrato mis-mo, era la “falta de utilización, por un período de más de treinta días,” la que Rubiera RecRo perder su- derecRo al de-mandante.
Argumentando el tercer error sostiene la' apelante que el demandante fué negligente al desocupar la casa y dejarla abandonada y que tal negligencia lo hace responsable del in-cendio y lo priva de su derecRo a reclamar.
Nada Ray en la prueba que tienda en lo más mínimo a presentar al demandante como autor del incendio. La evi-dencia demuestra que el demandante desocupó la casa y tras-ladó la casi totalidad de las existencias y. de los muebles el 13 de octubre de 1922 y que en la madrugada del 14 siguiente fué totalmente destruida por un incendio. El demandante no se encontraba en ella. La casa quedó sola. El deman-dante tenía Rabiada a una persona que iba a Racer ciertas reparaciones para que la cuidara, pero tal persona no llegó a hacerse cargo. Una de las puertas quedó meramente junta.
No creemos que tales circunstancias revelen negligencia por parte del demandante en forma tal que le prive de su derecRo a reclamar. Para riesgos como éste se contratan los seguros.
El cuarto error guarda relación con un caso que invoca la apelante recientemente resuelto por esta Corte Suprema, *814el de J. Casablanca v. The Palatine Insurance Co., 32 D. P. R. 678.
. Se trataba de seguros sobre existencias de una farmacia y sobre maquinaria para hacer calzado y existencias de cal-zado y el asegurado no proporcionó los datos exigidos en el contrato y requeridos por la compañía para poder calcu-lar el Valor de la propiedad realmente destruida. Los he-chos y circunstancias concurrentes se expusieron en la opi-nión, y la corte, por medio del Juez Asociado Sr. Hutchison, terminó diciendo:
“En los términos en que está redactado el artículo 10, la com-pañía aseguradora tenía justamente derecho a alguna prueba-pre-liminar respecto del valor de la .propiedad destruida al tiempo de ocurrir el siniestro. Si por algún motivo no era conveniente dar entero cumplimiento a la petición hecha por el árbitro tasador {adjuster), hubiera sido cosa muy sencilla para las demandantes ob-tener una declaración de las personas o mercantiles adonde se hi-cieron las compras, creditiva de las circunstancias por razón de las cuales- la información deseada no pudo suministrarse. Cualquier esfuerzo razonable para obtener los informes en cuestión, acompa-ñado de no ser posible, de una completa manifestación de dónde, cuándo y de quién la existencia de mercancías, maquinaria, muebles y enseres fueron obtenidos, junta con una relación de los precios pagados por ellos, hubiera sido suficiente. Es muy posible que hasta con menos de eso se hubiera cumplido con la regla relativa a un cumplimiento sustancial con los requisitos estipulados respecto a la prueba de la pérdida. Pero sea esto como fuere, alguna demostra-ción preliminar en este sentido era una condición previa para po-der recobrar en una acción basada en cualquiera de las pólizas en cuestión.
“Los pleitos en la fecha de la redacción de las demandas fueron prematuros y deben confirmarse las sentencias apeladas.”
Los hechos y circunstancias del caso que está sometido ahora a nuestra consideración y resolución son distintos, aunque se trata de la interpretación de una cláusula contractual similar a la de los casos de Casablanca.
La corte de distrito en su relación del caso y opinión, dijo:
*815. . . Asimismo la corte resolviendo el incidente suscitado en cnanto al alcance e interpretación legales del artículo 10 del con-trato de póliza de seguro, en el que se manifiesta que inmediata-mente que se declara un siniestro el asegurado tiene obligación de participarlo a la compañía por escrito y entregarle un estado de las pérdidas y daños causados por el siniestro y una relación detallada de todos los demás seguros que pudieran existir sobre los mismos objetos asegurados, declara en primer término que bubo prueba por. parte del demandante de baber liecbo las gestiones tendentes al cum-plimiento de esta obligación y por otra parte, además, estima que una vez interpuesta la demanda y de acuerdo con la sección 175 de las leyes de 1921, no era un requisito necesario e indispensable para ello, por lo cual se le anota una excepción a la parte demandada a los efectos procedentes en caso de apelación.”
La prueba demostró las gestiones del asegurado a que se refiere la demanda y la necesidad que tuvo de acudir a la corte por negarse la compañía aseguradora en absoluto a satisfacer el seguro. No se trataba de mercancías ni de efectos cuya cantidad pudiera variar de día en día, sino de una casa, a la cual se fijó un valor y que quedó destruida totalmente.
Siendo ello así, no es necesario resolver si es aplicable o nó el artículo 175 de la Ley proveyendo lo necesario para la incorporación de compañías de seguros del país, para regular el negoció de seguros en Puerto Rico, y para otros fines, aprobada el 16 de julio de 1921 (p. 523), ley que no estaba aún en vigor cuando ocurrió el incendio que dió ori-gen al caso de Casablanca, supra.
Resta sólo considerar los dos últimos errores que no tie-nen importancia, en verdad, a nuestro juicio.
El testigo Pedro Oquero era un empleado del Depar-tamento del Interior que trató de comprar la casa destruida por el incendio al demandante quien le pidió por ella tres mil dólares llegando el testigo a ofrecerle dos mil setecien-tos!. Uno de los deberes oficiales de Oquero era informar sobre las solicitudes para la fabricación de casas cerca de las carreteras y otra encargarse de las reparaciones de las *816casas de los peones camineros. La demandada mostró de-seos de saber si el testigo declaraba como perito o como tes-tigo y el demandante contestó: “Ambas cosas.” Oqnero declaró además qne había comprado una casa en Ponce. Después describió detalladamente la casa asegurada y dijo que a su juicio valía tres mil y pico- de pesos. Y la ape-lante sostiene que la corte erró al admitir la declaración de Oquero en tal sentido.
Oquendo demostró a nuestro juicio conocimientos y expe-riencia que le capacitaban para declarar en la forma en que lo hizo. Además, la circunstancia de que el valor de la casa era superior en algunos cientos de dólares a la canti-dad asegurada, quedó tan claramente establecida por toda la prueba que, como dijimos al principio, la cuestión carece de importancia.
Igual sucede con cierta pregunta que la apelante quiso hacer al demandante cuando declaraba como su propio tes-tigo y que le fué negada por la corte en una forma muy peculiar y decimos muy peculiar porque eii realidad la pre-gunta fue hecha y contestada. Además luego la apelante introdujo al demandante como testigo y le preguntó cuanto quiso sobré el particular.

Por virtud de todo lo expuesto el recurso establecido debe declararse sin lugar y confirmarse en todas sus.par-tes la sentencia apelada.